NOTE: ThiS order is n0nprecede11tia1.
United States Court of AppeaIs
for the FederaI Circuit
FAST MEMORY ERASE, LLC,
Plain,tiff-Appellant,
V.
INTEL CORPORATION, NUMONYX B.V.,
NUMONYX, INC., SONY ERICSSON MOBILE
COMMUNICATIONS AB, SONY ERICSSON
MOBILE COMMUNICATIONS (USA), INC.,
and APPLE INC.,
Defendants-Cross Appellants,
and
MOTOROLA, INC.,
Defendant-Appellee.
2010-1302, ~1324
Appea1s from the United States District C0urt for the
N0rthern District of Texas in case n0. 10-CV-0481, Judge
Ba1'bara M.G. Lynn.
ON MOTION
ORDER

FAST MEMORY V. INTEL CORP 2
Upon consideration of Nurnonyx B.V. et a1.’s unop-
posed motion for an extension of tiIne, until Ju1y 9, 2010,
to file a response to Fast-Men1ory Erase, LLC’s motion to
dismiss, _
IT ls ORDERED THAT:
The motion for an extension of time is granted
FOR THE CoURT
 0 9  lsi J an Horbaly l
Date J an Horba1y
C1erk
FlLED
u.s. count 0F APP£ALs FOR
me FEoERAL macon
JUL 09 2010
cc: Jeffrey R. Braga1one, Esq.
Chris R. OttenWe11er, Esq.
Russe11 E. Levine, Esq.
s19
JAN HORBALY
Cl.ERK